Exhibit 10.3

SUPPLEMENTAL SUPPRELIN CONTINGENT STOCK RIGHTS AGREEMENT

THIS SUPPLEMENTAL SUPPRELIN CONTINGENT STOCK RIGHTS AGREEMENT (this
“Supplemental Agreement”), dated as of March 23, 2009, is entered into by and
among Indevus Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
Endo Pharmaceuticals Holdings Inc., a Delaware corporation (“Endo”) and American
Stock Transfer & Trust Company, as rights agent (the “Rights Agent”).

WHEREAS, the Company and the Rights Agent are parties to a Supprelin Contingent
Stock Right Agreement, dated as of April 17, 2007 (the “CSR Agreement”),
pursuant to which the Company and the Rights Agent made certain agreements with
respect to certain contingent stock rights issued by the Company in connection
with its acquisition of Valera Pharmaceuticals, Inc. (each such contingent stock
right, a “CSR” and collectively, the “CSRs”). Capitalized terms used herein and
not defined herein have the meanings ascribed to such terms in the CSR
Agreement;

WHEREAS, pursuant to Section 12(b) of the CSR Agreement, upon the merger of the
Company with or into another corporation, there shall thereafter be deliverable
upon conversion of any CSR in accordance with the terms of the CSR Agreement the
number of shares of stock or other securities, property or cash to which a
holder of the number of shares of Indevus Common Stock that would otherwise have
been deliverable upon the conversion of such CSR would have been entitled upon
such merger if such CSR had been converted in full immediately prior to such
merger;

WHEREAS, on January 5, 2009, the Company entered into an Agreement and Plan of
Merger (the “Merger Agreement”) with Endo and BTB Purchaser Inc., a Delaware
corporation (“Merger Sub”) and a wholly-owned subsidiary of Endo, pursuant to
which, among other things, Merger Sub will be merged (the “Merger”) with and
into the Company, with the Company continuing as the surviving corporation;

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, Endo and American Stock Transfer & Trust Company, as paying agent,
have entered into the Nebido Cash Consideration Agreement and the Octreotide
Cash Consideration Agreement, each dated as of February 23, 2009 (respectively,
the “Nebido Cash Consideration Agreement” and the “Octreotide Cash Consideration
Agreement”), pursuant to which, upon the occurrence of certain regulatory and
commercial milestones, Endo will make certain contingent cash consideration
payments to former holders of Indevus Common Stock;

WHEREAS, pursuant to the Merger, the common stock of the Company shall be
canceled and converted into the right to receive $4.50 per share, net in cash,
plus contractual rights to receive up to (1) $2.00 per share in contingent cash
consideration payments pursuant to the Nebido Cash Consideration Agreement and
(2) $1.00 per share in contingent cash consideration payments pursuant to the
Octreotide Cash Consideration Agreement;



--------------------------------------------------------------------------------

WHEREAS, Section 12(c) of the CSR Agreement provides that a successor
corporation to the Company shall expressly assume certain obligations of the
Company pursuant to a supplemental contingent stock rights agreement;

WHEREAS, pursuant to Section 12(b) of the CSR Agreement, the board of directors
of the Company has determined, in good faith, that the adjustment to the
consideration payable pursuant to the CSRs set forth in Section 1.01(b) below is
appropriate, which determination has been made in a duly adopted resolution
certified by the Secretary or Assistant Secretary of the Company;

WHEREAS, the execution and delivery of this Supplemental Agreement has been duly
authorized by each of the parties hereto and all conditions and requirements
necessary to make this Supplemental Agreement a valid and binding agreement have
been duly performed and complied with; and

WHEREAS, pursuant to Section 6.14(a) of the Merger Agreement, this Supplemental
Agreement is being executed and delivered prior to the effectiveness of the
Merger.

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all registered Holders, as follows:

ARTICLE 1

COVENANTS

Section 1.01    Effect of Merger

Each of Endo and the Company hereby agree and instruct the Rights Agent that the
transactions contemplated by the Merger Agreement, including without limitation,
the Merger and the cancellation and conversion of the Company’s common stock
pursuant to Section 3.1(a) of the Merger Agreement, shall be deemed to be a
“Reorganization” within the meaning of Section 12(b) of the CSR Agreement.

Section 1.02    CSR Consideration

Each of Endo and the Company hereby agree and instruct the Rights Agent that,
notwithstanding the terms of Section 7(b) of the CSR Agreement and subject to
the other terms of the CSR Agreement, each CSR shall become convertible and
shall entitle the Holder thereof, upon

 

2



--------------------------------------------------------------------------------

satisfaction of the procedures described in Section 8 of the CSR Agreement,
until 5:00 p.m., New York City time, on the Termination Date, to receive from
Endo or the Company only:

(a)    an amount in cash equal to the product of (x) $4.50 and (y) 0.141 (the
“Exchange Ratio”),

(b)    the contractual right, subject to the terms of the Octreotide Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $1.00 and (y) the Exchange Ratio, in the case that the Approval Milestone
Date (as defined in the Octreotide Cash Consideration Agreement) occurs on or
before February 23, 2013,

(c)    the contractual right, subject to the terms of the Nebido Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $2.00 and (y) the Exchange Ratio, in the case that the Approval with Label
Milestone Date (as defined in the NEBIDO® Cash Consideration Agreement) occurs
on or before February 23, 2012,

(d)    the contractual right, subject to the terms of the Nebido Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $1.00 and (y) the Exchange Ratio, in the case that the Approval without
Label Milestone Date (as defined in the Nebido Cash Consideration Agreement)
occurs on or before February 23, 2012, and

(e)    the contractual right, subject to the terms of the Nebido Cash
Consideration Agreement, to receive an amount in cash equal to the product of
(x) $1.00 and (y) the Exchange Ratio, in the case that the Net Sales Milestone
Date (as defined in the Nebido Cash Consideration Agreement) occurs.

The consideration described in paragraphs (a) through (e) of this Section 1.02
is collectively referred to as the “CSR Consideration.”

Section 1.03    Ongoing Obligations

Effective as of the date hereof and immediately following the effective time of
the Merger, on the terms and subject to the conditions set forth herein, Endo
does hereby:

(a)    accept and assume the Company’s obligation under the CSR Agreement to
provide the CSR Consideration, and

(b)    agree to perform and observe each and every covenant, condition,
obligation and liability under the CSR Agreement to be performed and observed by
the Company.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

MISCELLANEOUS

Section 2.01    Effectiveness

This Supplemental Agreement shall become effective as of the Effective Time (as
defined in the Merger Agreement) of the Merger.

Section 2.02    Effect of Supplemental Agreement

(a)    On the date hereof, the CSR Agreement shall be supplemented and amended
in accordance herewith, and this Supplemental Agreement shall form part of the
CSR Agreement for all purposes, and the Holder of every CSR heretofore or
hereafter authenticated and delivered under the CSR Agreement shall be bound
thereby.

(b)    This Supplemental Agreement shall be deemed to be incorporated in, and
made a part of, the CSR Agreement. The CSR Agreement, as amended and
supplemented by this Supplemental Agreement, shall be read, taken and construed
as one and the same instrument and all provisions in the CSR Agreement shall
remain in full force and effect in accordance with the terms thereof and as
amended and supplemented by this Supplemental Agreement.

Section 2.03    Severability

In case any one or more of the provisions contained in this Supplemental
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Supplemental Agreement, but this Supplemental
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

Section 2.04    Counterparts

This Supplemental Agreement may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original and
all such counterparts shall together constitute but one and the same agreement.

Section 2.05    Notices

Any notice or demand authorized by this Supplemental Agreement or the CSR
Agreement to be given or made by the Rights Agent or by any Holder to or on Endo
or the Company, or any notice pursuant to this Supplemental Agreement or the CSR
Agreement to be given by the Company or by any Holder(s) to the Rights Agent,
shall be sufficiently given when received by Endo or the Company or the Rights
Agent at their respective offices. All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed given if

 

4



--------------------------------------------------------------------------------

delivered personally, sent via electronic mail (receipt confirmed), facsimile
(receipt confirmed) or sent by a nationally recognized overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

To Endo or the Company:

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Fax No.: (610) 558-9864

Attention: Caroline B. Manogue, Esq.

and with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Fax No: (212) 735-2000

Attention: Eileen T. Nugent, Esq.

To the Rights Agent:

American Stock Transfer & Trust Company

6201 15th Avenue, 2nd Floor

Brooklyn, NY 11219

Fax: 718-921-8310

Attention: Marianela Patterson

Section 2.06    Rights Agent

In entering into this Supplemental Agreement, the Rights Agent shall be entitled
to the benefit of every provision of the CSR Agreement relating to the conduct
or affecting the liability of or affording protection to the Rights Agent,
whether or not elsewhere herein so provided.

Section 2.07    Beneficiaries

All covenants and provisions of this Supplemental Agreement by or for the
benefit of the Company, the Rights Agent, Endo or any Holder shall bind and
inure to the benefit of their respective successors, assigns, heirs and personal
representatives. Nothing in this Supplemental Agreement shall be construed to
give to any person or corporation other than the Company, the Rights

 

5



--------------------------------------------------------------------------------

Agent, Endo and the Holders any legal or equitable right, remedy or claim under
this Supplemental Agreement; but this Supplemental Agreement shall be for the
sole and exclusive benefit of the Company, the Rights Agent, Endo and the
Holders

Section 2.08    Governing Law

THIS SUPPLEMENTAL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

[Signatures on following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be duly executed as of the day and year first above written.

 

INDEVUS PHARMACEUTICALS, INC. By:   /S/    CAROLINE B. MANOGUE  

Name: Caroline B. Manogue

Title: Secretary

  ENDO PHARMACEUTICALS HOLDING INC. By:   /S/    CAROLINE B. MANOGUE  

Name: Caroline B. Manogue

Title: Executive Vice President, Chief Legal Officer and Secretary

  AMERICAN STOCK TRANSFER & TRUST COMPANY, as Rights Agent By:   /S/    ISAAC
FREILICH  

Name: Isaac Freilich

Title: VP

[Signature Page for Supplemental Supprelin Contingent Stock Rights Agreement]